FIXED INTEREST PROMISSORY NOTE

PURCHASE AGREEMENT

 

This FIXED INTEREST PROMISSORY NOTE PURCHASE AGREEMENT (the "Agreement"), dated
as of ___________, by and between Ando Holdings Limited, a Nevada corporation,
with its address at Room 1107, 11F, Lippo Sun Plaza, 28 Canton Road, Kowloon,
Hong Kong (the "Company"), and ______________, with ________________ its
________________ address ________________ at
__________________________________________________ (the "Buyer").

 

WHEREAS:

 

A.The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the "SEC") under the Securities Act of 1933, as amended (the "1933
Act"); and 

 

B.Buyer desires to purchase and the Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement a fixed interest promissory
note (the "Note") of the Company, in the form attached hereto as Exhibit A, in
the aggregate principal amount of $ ___________. 

 

NOW THEREFORE, the Company and the Buyer severally (and not jointly) hereby
agree as follows:

 

1.Purchase and Sale of Note. 

 

a.Purchase of Note. On the Closing Date (as defined below), the Company shall
issue and sell to the Buyer and the Buyer agrees to purchase from the Company
such principal amount of Note as is set forth immediately below the Buyer's name
on the signature pages hereto. 

 

b.Form of Payment. On the Closing Date (as defined below), (i) the Buyer shall
pay the purchase price for the Note to be issued and sold to it at the Closing
Date (as defined below) (the "Purchase Price") by wire transfer of immediately
available funds to the Company, in accordance with the Company's written wiring
instructions, against delivery of the Note in the principal amount equal to the
Purchase Price as is set forth immediately below the Buyer's name on the
signature pages hereto, and (ii) the Company shall deliver such duly executed
Note on behalf of the Company, to the Buyer, against delivery of such Purchase
Price. 

 

c.Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 and Section 7 below, the date and time
of the issuance and sale of the Note pursuant to this Agreement (the "Closing
Date") shall be 05:00 p.m., Hong Kong time (GMT+8)  on or about ____________, or
such other mutually agreed upon time. The closing of the transactions
contemplated by this Agreement (the "Closing") shall occur on the Closing Date
at such location as may be agreed to by the parties. 

 

d.Effective Date. Each Note will be effective and issued on the seventh (7th)
calendar day after the Closing Date. 

 

e.Interest on Notes. Except as otherwise set forth herein, each Note shall bear
interest on the principal amount equal to the purchase price thereof from the
Effective Date at the rate of 10.00% per annum (0.8333% per month). Interest on
each Note shall be payable on the seventh (7th) working day of each month
beginning in the same month with Effective Date. 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



f.Maturity Date. The principal amount equal to the purchase price on the Note
will be due and payable upon request of the Buyer made on or after the date
which is twelve (12) months from the date of the Effective Date. 

 

g.Additional Investment. The minimum principal amount equal to the purchase
price of each additional Note is $10,000. 

 

2.Buyer's Representations and Warranties. The Buyer represents and warrants to
the Company that: 

 

a.Investment Purpose. As of the date hereof, the Buyer is purchasing the Note
for its own account and not with a present view towards the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the 1933 Act. 

 

b.The Buyer has been informed by the Company that there is an exemption from
registration for the issuance of the Note. 

 

c.Reliance on Exemptions. The Buyer understands that the Notes are being offered
and sold to it in reliance upon specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Buyer's compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Note. 

 

d.Information. The Company has not disclosed to the Buyer any material nonpublic
information and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to the
Buyer. 

 

e.Legends. The Buyer understands that the Note may bear a restrictive legend in
substantially the following form: 

 

"THE NOTES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER ANY STATE
SECURITIES LAWS, AND MAY NOT BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR (2) THE ISSUER OF SUCH NOTES RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF
SUCH NOTES, WHICH COUNSEL AND OPINION

 

ARE REASONABLY ACCEPTABLE TO THE ISSUER'S TRANSFER AGENT, THAT SUCH NOTES MAY BE
PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS."

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Note upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Note is registered for sale under an effective registration statement filed
under the 1933 Act or otherwise may be sold pursuant to an exemption from
registration without any restriction as to the number of notes as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Note may be made without registration under the 1933
Act, which opinion shall be accepted by the Company so that the sale or transfer
is effected. The Buyer

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



agrees to sell all Notes, including those represented by a certificate(s) from
which the legend has been removed, in compliance with applicable prospectus
delivery requirements, if any.

 

f.Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of the
Buyer, and this Agreement constitutes a valid and binding agreement of the Buyer
enforceable in accordance with its terms. 

 

3.Representations and Warranties of the Company. The Company represents and
warrants to the Buyer that: 

 

a.Organization and Qualification. The Company and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. "Subsidiaries" means any corporation or
other organization, whether incorporated or unincorporated, in which the Company
owns, directly or indirectly, any equity or other ownership interest. 

 

b.Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement, the Note and to
consummate the transactions contemplated hereby and thereby and to issue the
Notes, in accordance with the terms hereof and thereof, (ii) the execution and
delivery of this Agreement, the Note by the Company and the consummation by it
of the transactions contemplated hereby and thereby (including without
limitation, the issuance of the Note) have been duly authorized by the Company's
Board of Directors and no further consent or authorization of the Company, its
Board of Directors, or its shareholders is required, (iii) this Agreement has
been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is the true and official
representative with authority to sign this Agreement and the other documents
executed in connection herewith and bind the Company accordingly, and (iv) this 

 

Agreement constitutes, and upon execution and delivery by the Company of the
Note, each of such instruments will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

 

c.Intentionally Omitted. 

 

d.Intentionally Omitted. 

 

e.No Conflicts. The execution, delivery and performance of this Agreement, the
Note by the Company and the consummation by the Company of the  transactions
contemplated hereby and thereby will not (i) conflict with or result in a
violation of any provision of the Certificate of Incorporation or By-laws, or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
notes are subject) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected (except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect). The businesses of the Company and
its  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



Subsidiaries, if any, are not being conducted, and shall not be conducted so
long as the Buyer owns any of the Notes, in violation of any law, ordinance or
regulation of any governmental entity. "Material Adverse Effect" means any
material adverse effect on the business, operations, assets, financial condition
or prospects of the Company or its Subsidiaries, if any, taken as a whole, or on
the transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith.

 

f.SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the "1934 Act") (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents (other than exhibits to such documents) incorporated by
reference therein, being hereinafter referred to herein as the "SEC Documents"
). Upon written request, the Company will deliver to the Buyer true and complete
copies of the SEC Documents, except for such exhibits and incorporated
documents. As of their respective dates or if amended, as of the dates of the
amendments, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary  in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof). As of their
respective dates or if amended, as of the dates of the amendments, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles, consistently applied, during the periods involved and
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments). The Company is subject to the reporting requirements of the 1934
Act. 

 

g.Absence of Certain Changes. Since June 30, 2019, except as set forth in the
SEC Documents, there has been no material adverse change and no material adverse
development in the assets, liabilities, business, properties, operations,
financial condition, results of operation s, prospects or 1934 Act reporting
status of the Company or any of its Subsidiaries. 

 

h.Absence of Litigation. Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
officers or directors in their capacity as such, that could have a Material
Adverse Effect. The Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing. 

 

i.No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any note or solicited any offers to buy any note under
circumstances that would require registration under the 1933 Act of the issuance
of the Notes to the Buyer. The issuance of the Notes to the Buyer will not be
integrated with any other issuance of the Company's  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



notes (past, current or future) for purposes of any shareholder approval
provisions applicable to the Company or its notes.

 

j.No Brokers. The Company has taken no action, other than the payment of a
finder’s fee as disclosed to the Buyer, which would give rise to any claim by
any person for brokerage commissions, transaction fees or similar payments
relating to this Agreement or the transactions contemplated hereby. 

 

k.No Investment Company. The Company is not, and upon the issuance and sale of
the Notes as contemplated by this Agreement will not be an "investment company"
required to be registered under the Investment Company Act of 1940 (an
"Investment Company''). The Company is not controlled by an Investment Company. 

 

l.Breach of Representations and Warranties by the Company. If the Company
breaches any of the representations or warranties set forth in this Section 3,
and in addition to any other remedies available to the Buyer pursuant to this
Agreement, it will be considered an Event of default under Section 3 of the
Note. 

 

4.Covenants. 

 

a.Best Efforts. The Company shall use its best efforts to satisfy timely each of
the conditions described in Section 6 of this Agreement. 

 

b.Form D; Blue Sky Laws. The Company agrees to timely make any filings required
by federal and state laws as a result of the closing of the transactions
contemplated by this Agreement. 

 

c.Use of Proceeds. The Company shall use the proceeds for general working
capital purposes. 

 

d.Intentionally Omitted. 

 

e.Corporate Existence. So long as the Buyer beneficially owns any Note, the
Company shall maintain its corporate existence and shall not sell all or
substantially all of the Company's assets, except with the prior written consent
of the Buyer. 

 

f.Breach of Covenants. If the Company breaches any of the covenants set forth in
this Section 4, and in addition to any other remedies available to the Buyer
pursuant to this Agreement, it will be considered an event of default under
Section 3(j) of the Note. 

 

g.Failure to Comply with the 1934 Act. So long as the Buyer beneficially owns
the Note, the Company shall comply with the reporting requirements of the 1934
Act; and the Company shall continue to be subject to the reporting requirements
of the 1934 Act. 

 

h.Trading Activities. Neither the Buyer nor its affiliates has an open short
position in the common stock of the Company and the Buyer agrees that it shall
not, and that it will cause its affiliates not to, engage in any short sales of
or hedging transactions with respect to the common stock of the Company. 

 

5.Intentionally Omitted. 

 

6.Condition to the Company's Obligation to Sell. The obligation of the Company
hereunder to issue and sell the Note to the Buyer at the Closing is subject to
the satisfaction, at or before the Closing Date of each of the following
conditions thereto, provided that these conditions are for the Company's sole
benefit and may be waived by the Company at any time in its sole discretion: 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



a.The Buyer shall have executed this Agreement and delivered the same to the
Company. 

 

b.The Buyer shall have delivered the Purchase Price in accordance with Section
l(b) above. 

 

c.The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date. 

 

d.No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement. 

 

7.Conditions to The Buyer's Obligation to Purchase. The obligation of the Buyer
hereunder to purchase the Note at the Closing is subject to the satisfaction, at
or before the Closing Date of each of the following conditions, provided that
these conditions are for the Buyer's sole benefit and may be waived by the Buyer
at any time in its sole discretion: 

 

a.The Company shall have executed this Agreement and delivered the same to the
Buyer. 

 

b.The Company shall have delivered to the Buyer the duly executed Note (in such
denominations as the Buyer shall request) in accordance with Section l(b)
above. 

 

c.The representations and warranties of the Company shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Buyer shall have received a
certificate or certificates, executed by the chief executive officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer including, but not
limited to certificates with respect to the Board of Directors' resolutions
relating to the transactions contemplated hereby. 

 

d.No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement. 

 

e.No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company including but not limited to a change in
the 1934 Act reporting status of the Company or the failure of the Company to be
timely in its 1934 Act reporting obligations. 

 

8.Redemption On Notes 

 

a.Normal Redemption. The Investor shall, upon notice to the Company not less
than thirty (30) days prior the Maturity Date, redeem the Note at 100% of the
principal amount equal to the purchase price thereof without premium. Failure to
provide notice for redemption on above will be considered as the Buyer agrees to
extend the Maturity Date for twelve  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



(12) months. Once this Note is extended for twelve (12) months after Maturity
Date ("New Maturity Date"), the Section 8(b) is no longer valid for the renewal
terms. The Investor may redeem the note at any time before the New Maturity
Date, giving the Company not less than 30 days’ written notice stating the
redemption amount and wiring information to the Company. During the written
notice period, the Note still carries interest and the Company is obliged to pay
the interest charge on monthly basis. Investor will receive 100% of the
redemption amount and accrued interest when they redeem before the new Maturity
Date.

 

b.Early Redemption. The Investor may redeem the note at any time before the
Maturity Date, by accepting 90% of the partial or full outstanding principal and
giving the Company not less than 30 days’ written notice stating the redemption
amount and wiring information to the Company. During the written notice period,
the Note still carries interest and the Company is obliged to pay the interest
charge on monthly basis. If the partial redemption takes place, the interest
charge will be accrued pursuant to the Outstanding Balance of the Note. 

 

9.Governing Law; Miscellaneous. 

 

a.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Nevada (Clark County) or in the federal courts located in the Nevada.
The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum
non-convenience. The Company and Buyer waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney's fees
and costs. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement, the
Note or any related document or agreement by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of deliver y)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. 

 

b.Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party. 

 

c.Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement. 

 

d.Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid  

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



or unenforceable under any law shall not affect the validity or enforceability
of any other provision hereof.

 

e.Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the majority in interest of the Buyer. 

 

f.Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be as set forth in the heading of this Agreement. Each
party shall provide notice to the other party of any change in address. 

 

g.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
the Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
the Buyer may assign its rights hereunder to any person that purchases Notes in
a private transaction from the Buyer or to any of its "affiliates," as that term
is defined under the 1934 Act, without the consent of the Company. 

 

h.Survival. The representations and warranties of the Company and the agreements
and covenants set forth in this Agreement shall survive the closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of the
Buyer. The Company agrees to indemnify and hold harmless the Buyer and all their
officers, directors, employees and agents for loss or damage arising as a result
of or related to any breach or alleged breach by the Company of any of its
representations, warranties and covenants set forth in this Agreement or any of
its covenants and obligations under this Agreement, including advancement of
expenses as they are incurred. 

 

i.Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. 

 

j.No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



k.Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that the Buyer shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required. 

 

10.In case of any discrepancy between the English version and the Chinese
version, the English version shall prevail. 

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

The Company

 

SIGNED by Chi Kwong Leo Lam                         )

for and on behalf of ANDO HOLDINGS             )

LIMITED                                                               )

 

whose signature(s) is/are verified by / in the        )

presence of:                                                            )

 

Signature of witness: _____________________)  __________________________

Name of witness:________________________

 

 

 

 

The Buyer

 

SIGNED by ___________________________   )

 

whose signature(s) is/are verified by / in the         )

presence of:                                                            )

 

Signature of witness: _____________________)  __________________________

Name of witness:________________________

 

 

 

 

 

AGGREGATE SUBSCRIPTION AMOUNT:    ___________________________

 

Aggregate Principal Amount of Note:           $ ___________________________

 

Aggregate Purchase Price:                              $
___________________________

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

10